     Case 3:17-cv-02154-DMS-MDD Document 11 Filed 09/03/21 PageID.142 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    IN RE: PACKAGED SEAFOOD                          Case No.: 15md2670 DMS(MDD)
12    PRODUCTS ANTITRUST LITIGATION
                                                       ORDER SETTING TELEPHONIC
13                                                     STATUS CONFERENCE
14
15
16          In light of the reassignment of this case to the undersigned judge, IT IS HEREBY
17    ORDERED:
18    1.    Status Conference. Counsel for all parties shall appear for a telephonic conference
19    with the undersigned on September 21, 2021, at 10:30 a.m. The Court requests that one
20    attorney for each party/party-group listed in the attachment to this Order be designated as
21    lead counsel with speaking authority for the purpose of this conference only. Dial-in
22    information for lead counsel will be provided separately via email. The dial-in number for
23    any counsel who wish to listen in only and members of the public is as follows.
24          (a)    Dial the toll free number: 877-411-9748;
25          (b)    Enter the Access Code: 6246317 (Participants will be put on hold until the
26                 Court activates the conference call);
27          (c)    Enter the Participant Security Code 09212670 and Press # (The security code
28                 will be confirmed);

                                                   1
                                                                               15md2670 DMS(MDD)
     Case 3:17-cv-02154-DMS-MDD Document 11 Filed 09/03/21 PageID.143 Page 2 of 3



 1           (d)    Once the Security Code is confirmed, participants will be prompted to Press
 2                  1 to join the conference or Press 2 to re-enter the Security Code.
 3    All persons dialing in to the conference are reminded that Civil Local Rule 83.7(c) prohibits
 4    any recording of court proceedings.
 5    2.     Purposes and Agenda. Counsel should be prepared to discuss the following issues:
 6           (a) the current state of the pleadings, including whether Answers have been filed,
 7    and if not, whether the parties would object to filing Answers and preserving any issues
 8    under Rule 12(c);
 9           (b) the current status of discovery;
10           (c) the pending motions, and how the parties would prioritize those motions;
11           (d) the current state of the related criminal proceedings, and the impact on any claims
12    in this litigation; and
13           (e) the parties’ positions on the pending appeal of the class certification issues.
14    Counsel are encouraged to advise the Court as soon as possible of any items that should be
15    added to the agenda.
16    3.     Preparations for Conference.
17           (a)    Initial Conference of Counsel. Before the conference, counsel shall meet and
18    confer and seek consensus to the extent possible with respect to the items on the agenda.
19           (b)    Preliminary Reports. Counsel will submit to the Court by September 14,
20    2021, a brief written statement addressing the agenda items set out above. Counsel should
21    also identify lead counsel for the conference in their respective statements.           These
22    statements should be no longer than five (5) pages, will not be binding, will not waive
23    ///
24    ///
25    ///
26    ///
27    ///
28

                                                     2
                                                                                  15md2670 DMS(MDD)
     Case 3:17-cv-02154-DMS-MDD Document 11 Filed 09/03/21 PageID.144 Page 3 of 3



 1    claims or defenses, and may not be offered into evidence against a party in later
 2    proceedings. The statements should not be filed with the Clerk, but should be sent to this
 3    Court’s chambers e-mail address, which is efile_sabraw@casd.uscourts.gov.
 4    Dated: September 3, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                              15md2670 DMS(MDD)
